tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny date date number release date legend org organization name xx date address address uil org address dear taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading court or the united_states district_court for the district of columbia this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code as an organization described in code sec_501 this determination is effective beginning on january 20xx our adverse determination was made for the following reason s organizations describe in sec_501 of the internal_revenue_code and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose you have provided no information regarding your receipts expenditures or activities you have not established that the has been operated exclusively for an exempt_purpose you have failed to meet the requirements of r c sec_501 and sec_1_501_c_3_-1 in that you have failed to provide information and established that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning january 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure form 886-a publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examination commerce st mail code dal dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures form_6018 w envelope pub and report of examination letter catalog number 34809f form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org revised legend org organization name xx date 20xx12 issue tax exempt status under c of the internal_revenue_code issue whether exempt_organization qualifies for exemption under sec_501 of the internal_revenue_code facts the exempt_organization failed to respond to the internal_revenue_service correspondence requesting documents or file the forms for the tax periods ending december 20xx and 20xx law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status form 886-a ev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org revised 20xx12 legend org organization name xx date in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms return and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax government’s position it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 of the code and of the regulations thereunder which must be satisfied in order to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status should be revoked effective january 20xx taxpayer’s position none conclusion based upon the information noted above it is proposed that the exempt status of the organization be revoked effective january 20xx form_1120 u s_corporation income_tax return should be obtained for the year ended december 20xx and for future tax years the organization may re-apply for tax exemption under sec_501 please note that this is not a final report the draft report is subject_to review and modification by our mandatory review staff you will receive the final report from mandatory review form 886-a crev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer org schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 legend org organization name xx date attachment to final adverse determination_letter dated january 20xx our records indicate that in 20xx your organization received gross_receipts in excess of dollar_figure according to form_w-2 statements for the 20xx tax_year your organization paid wages to employees in the amount of dollar_figure your organization has not filed either form_990 or form_941 for 20xx nor have you adequately responded to requests for information under sec_6033 an exempt_organization receiving over dollar_figure in gross_receipts must file a form_990 since your organization received in excess of dollar_figure for 20xx you were required to file a form_990 under sec_1_6033-2 every organization exempt from tax lr c sec_6011 provides that any person made liable for any_tax or for the collection of the tax must make a return or statement according to the forms or regulations prescribed by the secretary under sec_31_6011_a_-1 an employer that is required to deduct and withhold income_tax must file a form_941 employer’s quarterly federal tax_return since your organization withheld tax on dollar_figure of wages for 20xx you were required to file a form_941 whether or not it is required to file an annual information_return shall submit additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status during our examination we made several requests for information but you failed to supply the requested information described in sec_501 and exempt from tax under sec_501 you have failed to provide information and establish that you are operated exclusively for an exempt_purpose accordingly your exempt status is revoked effective january 20xx accordingly you have failed to meet the requirements for an organization department of the treasury - internal_revenue_service form 886-a crev page -1-
